Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 
2. 	Closest prior art Uechi (US 2019/0122222) discloses a method of  “subtracting fund credits in the associated payer's general ledger as provided in the request and subsequently created in the financial record; [0091] adding fund credits in the associated payee's general ledger as provided in the request and subsequently created in the financial record; [0092] updating the general ledgers of the associated payer and the associated payee to document the transfer of fund credits from the transaction and to calculate net gain or loss” (para 0090-0092).
Another prior art, Smith et al. (US 2019/0349426) discloses semi-persistent distributed ledger transactions (para 0025). The blockchain is used by the system to remove the need for trust from the Name Server.  If a group name is reused while a group of the same name is currently in use, the blockchain may police the misfeasance of the Name Server.  The reuse of a group name may be determined by the IoT devices that are storing and monitoring the blockchain.  This determination may be made by identifying that a current name request overlaps a previous block that is active and includes the group name” (para 0338).
          Claims 1-20  are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including: “generating a record comprising a payload and a header, wherein the payload stores a state of a data object associated with a distributed ledger and the header stores a reference to state information in the payload; including the record in a trunk filament comprising a first plurality of records indicative of historic states of the data object, wherein the trunk filament is part 

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462